—Order unanimously affirmed without costs. Memorandum: City Court properly granted defendant’s motion for dismissal at the conclusion of plaintiffs case, and County Court properly affirmed the judgment. Plaintiff tripped and fell while walking along a sidewalk in front of defendant’s residence. She alleged that she was caused to fall by a difference in the height of the sidewalk concrete at the point where the sidewalk crosses defendant’s driveway. Plaintiff failed to establish that defendant owned the sidewalk or that, as an abutting owner, defendant created the defect, was obligated by statute or ordinance to maintain the sidewalk, or that the defect was caused by some special use to which the sidewalk was put in connection with the driveway (see, Alessi v Zapolsky, 228 AD2d 531; Reid v Auto Tune Ctrs., 202 AD2d 1047). (Appeal from Order of Niagara County Court, Fricano, J.— Dismiss Complaint.) Present—Green, J. P., Lawton, Doerr, Balio and Fallon, JJ.